DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 12/17/2020 and interview dated 3/23/2021.
3.	Applicant's remarks, filed on 12/17/2020, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Terminal Disclaimer
4.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Campbell A. Yore (Reg. No. 73,947) on 3/23/2021.

5.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1. (Currently Amended)	A method for authenticating a user, comprising: 

determining keyboard characteristics data for a keyboard used by a person during ongoing typing activities performed on the keyboard, wherein the keyboard characteristics data is data about a unique characteristic of the keyboard that includes the plurality of pieces of key event data, wherein the unique characteristic of the keyboard includes a distribution of a portion of the timing measurements for the plurality of pieces of key event data; and 
authenticating, by a computer executing an authentication piece of software, an identity of the person by analyzing the keyboard characteristics data, wherein authenticating the identity of the person further comprises calculating a distribution of the last key press in the , comparing the distribution of the last key press in the previously stored keyboard characteristics data for a keyboard known to be associated with the person, and generating an assessment about the authenticity of the person by analyzing the keyboard characteristics data using a t-test that compares a distribution of the keyboard characteristics data to a distribution of the previously stored keyboard characteristics data.  
2. (Cancelled)
3. (Currently Amended)	The method of claim 1, wherein determining keyboard characteristics data furthercomprises determining the keyboard comprises authenticating the person at a backend component remote from the typing cadence component. 
4. (Currently Amended)	The method of claim 1, wherein analyzing the keyboard characteristics data further comprises comparing the keyboard characteristics data to previously stored keyboard characteristics data. 
5. (Cancelled)
6. (Previously Presented)	The method of claim 1, wherein the keyboard further comprises a plurality of keys. 
7. (Original)	The method of claim 6, wherein the keyboard is one of a keypad, a physical keyboard, a virtual keyboard and a keyboard displayed on a touchscreen. 
8. (Currently Amended)	The method of claim 1 further comprising capturing, by a typing cadence component,[[ the]]a piece of typical cadence data for a user. 
9. (Currently Amended)	A system for authenticating a user, comprising: 
a typing cadence piece of hardware that captures keyboard characteristics data for a keyboard used by a person during ongoing typing activities performed on the keyboard, the keyboard characteristics data comprising a plurality of pieces of key event data, that include a unique characteristic of the keyboard, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision and the unique characteristic of the keyboard relates to a distribution of a portion of the timing measurements for the plurality of pieces of key event data; and
, comparing the distribution of the last key press in the keyboard characteristics data to a distribution of the last key press in apreviously stored keyboard characteristics data for a keyboard known to be associated with the person, and generating an assessment about the authenticity of the person by analyzing the keyboard characteristics data using a t-test that compares a distribution of the keyboard characteristics data to a distribution of the previously stored keyboard characteristics data.  
10. (Cancelled)
11. (Original)	The system of claim 9, wherein the typing cadence component is remote from the backend component. 
12. (Currently Amended)	The method of claim 9, wherein analyzing the keyboard characteristics data further comprises comparing the keyboard characteristics data to previously stored keyboard characteristics data. 
13. (Cancelled)
14. (Original)	The system of claim 9, wherein the keyboard further comprises a plurality of keys. 
15. (Original)	The system of claim 14, wherein the keyboard is one of a keypad, a physical keyboard, a virtual keyboard and a keyboard displayed on a touchscreen. 
 
17. (Previously Presented) The method of claim 1, wherein the distribution of the last key press comprises a frequency distribution of a last digit in a timing measure for a key event that occurs during the last key press. 
18. (Previously Presented) The system of claim 9, wherein the distribution of the last key press comprises a frequency distribution of a last digit in a timing measure for a key event that occurs during the last key press.  
19. (Currently Amended) A method for authenticating a user, comprising: 
capturing a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision; 
determining keyboard characteristics data for a keyboard used by a person at regular intervals during ongoing typing activities performed on the keyboard, the keyboard characteristics data comprising data about a unique characteristic of the keyboard, wherein the unique characteristic of the keyboard relates to a distribution of a portion of the timing measurements for the plurality of pieces of key event data; and 
continuously authenticating, by a computer executing an authentication piece of software, an identity of the person by analyzing the keyboard characteristics data, wherein continuously authenticating the identity of the person further comprises, during ongoing typing activities performed on the keyboard, calculating a distribution of the last key press in the keyboard characteristics data[[ and]], comparing the distribution of the previously stored keyboard characteristics data for a keyboard known to be associated with the person, and generating an assessment about the authenticity of the person by analyzing the keyboard characteristics data using a t-test that compares a distribution of the keyboard characteristics data to a distribution of the previously stored keyboard characteristics data.
Allowable Subject Matter
5.1.	Claims 1, 3-4, 6-9, 11-12, 14-19 are allowed.
5.2.	The following is an examiner's statement of reasons for allowance: thecombination of Smith et al., WU, JR., Umphress and Davis et al.,  whether alone or in combination with the other prior arts of record fail to teach or render obvious “…. capturing a plurality of pieces of key event data, wherein each piece of key event data includes one or more timing measurements having a millisecond or greater level of precision; … wherein the unique characteristic of the keyboard includes a distribution of a portion of the timing measurements for the plurality of pieces of key event data; and authenticating, by a computer executing an authentication piece of software, an identity of the person by analyzing the keyboard characteristics data, wherein authenticating the identity of the person further comprises calculating a distribution of the last key press in the keyboard characteristics data, comparing the distribution of the last key press in the keyboard characteristics data to a distribution of the last key press in a set of previously stored keyboard characteristics data for a keyboard known to be associated with the person, and generating an assessment about the authenticity of the person by analyzing the keyboard characteristics data using a t-test that compares a distribution of 
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 9 and 19 recite similar subject matter. Consequently, independent claims 9 and 19 are also allowable over the prior arts of record.
Claims 3-4, 6-8, 11-12, 14-18 are directly or indirectly dependent upon claims 1 and 9 therefore, they are also allowable over the prior arts of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497